Notice of Pre-AIA  or AIA  Status
1.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Information Disclosure Statement
2.  	The information Disclosure Statement (IDS) filed 10/23/2020 has been considered.  
                Claim Objections
3.    	Claims 2-3, 6, 9, 12-13, 16 and 19 are objected to because of the following informalities:
	There is no description for the term “DRIFT” in the claims.
	The term “Sigma” is not defined in the claims.
	In claims 9 and 19, missing the “and” before the last “wherein” clause.
Appropriate correction is required.            
Claim Rejections - 35 USC § 101 
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.
estimating mineral concentrations and kerogen concentrations at one or more depths in the subsurface formation;
estimating kerogen properties at one or more depths in the subsurface formation;
calculating mineral properties at one or more depths in the subsurface formation;
calculating a neutron-based log response to a rock matrix property based upon, at least in part, the kerogen properties and the mineral properties at one or more depths in the subsurface formation; and subtracting a contribution from the rock matrix from a total neutron response measured by a neutron tool”.   

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”.
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process, machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mental process (including an observation, evaluation, judgment, opinion), such as calculating mineral properties “identifying/determining” mineral properties using identifying tools (e.g. the color of the rock) and Mathematical relationships/Calculations, such as estimating/calculating kerogen properties and subtracting a contribution from a rock matrix.  Thus, the step 2A – prong I is yes.   
Similar limitations comprise the abstract idea of Claim 11.  

a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
The recitations of a neutron tool (claims 1 and 11) and a computer system includes processor, where a neutron tool is a generic routine and conventional equipment used for generic activity, e.g. a neutron tool measures neutron response properties. A computer system or a processor is a generic computer component performs generic computer functions, such as performing generic calculating of collecting data. See MPEP 2106.05(d).
The additional elements in the preamble of claims 1 and 11, “A method/A system for improving neutron interpretations in a subsurface formation” is not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically 
With regards to the dependent claims, Claims 2-10 and 12-20 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.    
Claim Rejections - 35 USC § 112 
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 The recitation in claim 1 and 11, “subtracting a contribution from the rock matrix” is indefinite. It is unclear what a contribution to be subtracted, whether kerogen or mineral contribution or both? It is noted some rocks are organic in origin, so no not all 
The recitation in claims 10 and 20, “wherein at least one of the estimating mineral concentrations and kerogen concentrations, estimating kerogen properties and calculating mineral properties” is indefinite and lacks explicit antecedent basis. It is unclear whether the above underlined limitation refers to claim 1?
The recitation in claim 19, “the system of claim 13, wherein the calculate mineral properties” is in definite and lacks explicit antecedent basis. There is no “calculate mineral properties” in claim 13. It is unclear whether it means the kerogen properties estimated in claim 13?  
Dependent claims are also rejected for the same reason as its respective parent claim.
Statements of § 102 and 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 


10.	Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Rasmus et al, hereinafter Rasmus (US 2016/0186556 - IDS of record). 
As per Claims 1 and 11, Rasmus teaches a method and a system (Fig 1, 30 and 34, [0046] ) for improving neutron interpretations in a subsurface formation comprising:  
estimating mineral concentrations and kerogen concentrations at one or more depths in the subsurface formation ( Fig 2B at step 217, [0074], [0038] in p.5 lines 1-8 and last 9 lines, see Table 1. It is noted that carbon includes organic and inorganic carbon “mineral”);
estimating kerogen properties at one or more depths in the subsurface formation ( evaluate hydrocarbon-bearing shale information includes kerogen component [0029], [0037] );
calculating mineral properties at one or more depths in the subsurface formation ( evaluate petrophysical properties of shales include a number of mineral components [0029], [0037]. It is noted petrophysics is the study of the physical and chemical properties “mineral properties” of rocks and their contained fluids); 
calculating a neutron-based log response to a rock matrix property based upon, at least in part, the kerogen properties and the mineral properties at one or more depths in the subsurface formation ( the response [0038], [0069], Table 2 ); and 
subtracting a contribution from the rock matrix from a total neutron response measured by a neutron tool (kerogen contribution is derived from rock matrix, [0038]).
As per Claims 4 and 14, Rasmus teaches the method and system of claims 1 and 11, further comprising: refining the neutron-based log response using one or more of nuclear magnetic resonance, resistivity and dielectric dispersion ( [0037], Table 3).  
As per Claims 5 and 15, Rasmus teaches the method and system of claims 1 and 11, wherein at least one of the kerogen properties and the mineral properties include one or more of thermal neutron porosity and hydrogen index (see [0039]).  
As per Claims 6 and 16, Rasmus teaches the method and system of claims 1 and 11, wherein at least one of the kerogen properties and the mineral properties include one or more of macroscopic thermal neutron absorption cross section ("Sigma") and fast neutron scattering cross section (see [0039]).
As per Claims 7 and 17, Rasmus teaches the method and system of claims 1 and 11, further comprising: performing an interpretation of the neutron-based log response, wherein the interpretation is based upon, at least in part, a porosity (NMR porosity, [0045], [0049] last 4 lines, [0070]).  
As per Claims 8 and 18, Rasmus teaches the method and system of claims 1 and 11, further comprising: performing an interpretation of the neutron-based log response, wherein the interpretation is based upon, at least in part, a volumetric solution using properties of kerogen and minerals (see [0055], Table 3).  
Claim Rejections - 35 USC § 103 
11.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 


12.	Claims 2-3, 9-10, 12-13, and 19-20 are rejected under AIA  35 U.S.C. 103 as being obvious over Rasmus in view of Akkurt et al, hereinafter Akkurt (US 2016/0266275 – IDS of record).
As per Claims 2 and 12, Rasmus teaches the method and system according to claims 1 and 11, Rasmus does not teach wherein the estimating mineral concentrations and kerogen concentrations is based upon, at least in part, a DRIFTS analysis of at least one sample from the subsurface formation.  Akkurt teaches the estimating mineral concentrations and kerogen concentrations is based upon, at least in part, a DRIFTS analysis of at least one sample from the subsurface formation ( see [0023], [0033] last 3 lines). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Rasmus for estimating sample from subsurface formation using DRIFTs as taught by Akkurt that would enhance the system facilitating to identify and quantify minerals and organic matter in oilfield reservoirs (Akkurt, [0002]).  
As per Claims 3 and 13, Rasmus teaches the method and system according to claims 1 and 11, Rasmus does not teach wherein the estimating kerogen properties includes estimating from an infrared spectrum measured by a DRIFTS analysis of at least one sample from the subsurface formation. Akkurt teaches the estimating kerogen properties includes estimating from an infrared spectrum measured by a DRIFTS analysis of at least one sample from the subsurface formation (abstract). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Rasmus for estimating sample from 
As per Claim 9, Rasmus teaches the method of claim 1), wherein each of the plurality of individual mineral abundances is multiplied by a respective mineral property (see [0069], Table 2), Rasmus does not explicitly teach wherein the calculating mineral properties includes a summation of a plurality of individual mineral abundances solved by IR spectroscopy. Akkurt teaches the calculating mineral properties includes a summation of a plurality of individual mineral abundances solved by IR spectroscopy (using DRIFT, abstract, [0026], Table 2). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Rasmus for calculating total of mineral properties using IR spectroscopy as taught by Akkurt that would enhance the system facilitating to identify and quantify minerals and organic matter in oilfield reservoirs (Akkurt, [0002]).  
As per Claim 19, Rasmus teaches the system of claim 13, wherein each of 30WO 2019/209742PCT/US2019/028563 the plurality of individual mineral abundances is multiplied by a respective mineral property (see [0069], Table 2).  Rasmus does not explicitly teach wherein the calculate mineral properties includes a summation of a plurality of individual mineral abundances solved by IR spectroscopy. However, Akkurt teaches the calculate mineral properties includes a summation of a plurality of individual mineral abundances solved by IR spectroscopy (using DRIFT, abstract, [0026], Table 2).  It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Rasmus for calculating total of mineral properties using IR spectroscopy as taught by 
As per Claims 10 and 20, Rasmus teaches the method and system according to claims 1 and 11, wherein at least one of the estimating mineral concentrations and kerogen concentrations, estimating kerogen properties and calculating mineral properties ( Fig 2B at step 217, see claim 1 above), but Rasmus does not teach using an infrared spectrum measured by an attenuated total reflection or a transmission Fourier transform infrared spectroscopy.  However, Akkurt teaches using an infrared spectrum measured by an attenuated total reflection or a transmission Fourier transform infrared spectroscopy (see [0026], [0124]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Rasmus using IR spectroscopy for estimating/calculating kerogen and mineral properties as taught by Akkurt that would enhance the system by facilitating to identify and quantify minerals and organic matter in oilfield reservoirs (Akkurt, [0002]).  
Conclusion
13.	 The following pertinent prior arts/ prior art of record, such as: Khalid et al (US 2016/0003037 – Hydrocarbon Density Determination Method), Minh (US patent 8,614,573 – Estimating Porosity and Fluid Volume), Kadayam Viswanathan et al (US 2015/0219782 – Logging is gas Shale and other unconventional reservoirs), Klein et al (US 2012/0312090 – Method for evaluation of Hydrocarbon content of Shale), Mosse et al (US 2018/0031732 – Diagenetic and Depositional Rock Analysis), Pomerantz et al (US 2016/0138392 – Bitumen quantification using vibrational spectroscopy).
	
(571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/
 Examiner, Art Unit 2865 

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863